Citation Nr: 0411674	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  98-08 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for renal colic.

3.  Entitlement to service connection for bronchial asthma.

4.  Entitlement to service connection for duodenal ulcer.

5.  Entitlement to service connection for residuals of wounds 
to the forehead, back and thighs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
benefits sought.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.   


REMAND

Considerable additional medical evidence was submitted after 
issuance of the last Supplemental Statement of the Case 
(SSOC) of March 28, 2003, evidence pertinent to the issues 
under appeal and for which a resultant SSOC either is missing 
or was not prepared.  In either event, the record does not 
reflect that the requirements of 38 C.F.R. § 19.31 (2003) 
have been satisfied.  Accordingly, the case is necessarily 
remanded.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development: 

After undertaking any additional 
development deemed appropriate, the RO 
should review the additional evidence 
submitted beyond that considered in the 
SSOC which was furnished on March 28, 
2003 and determine whether the veteran's 
service connection claims may now be 
granted.  If the decision on any issue 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the 
Case, in accordance with 38 C.F.R. § 
19.31.  The case should then be returned 
to the Board for further appellate 
consideration if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


